*457ORDER
The Disciplinary Review Board on December 19, 1996, having filed with the Court its decision concluding that HUBERT U. BARBOUR, JR., of ATLANTIC CITY, who was admitted to the bar of this State in 1973, should be suspended from the practice of law for a period of one year and required to make restitution to a former client in whose favor a fee arbitration award was made, respondent having failed (1) to inform his client about the status of her matter or that she would not realize any financial benefit from the settlement of her suit, in violation of RPC 1.4; (2) to prepare a written retainer agreement or to explain the basis of his fee, in violation of RPC 1.5(b); (3) to segregate settlement funds in which both he and his client had an interest, in violation of RPC 1.15(c); (4) to keep the books and records required by Rule l:21-6(b), in violation of RPC 1.15(a) and (d); and (5) to be truthful with his client about the ability to recover attorneys’ fees in the litigation, in violation of RPC 8.4(c);
And good cause appearing;
It is ORDERED that HUBERT U. BARBOUR, JR., is hereby suspended from the practice of law for a period of one year, effective March 12,1997, and until the further Order of the Court; and it is further
ORDERED that respondent shall refund forthwith the sum of $19,000 to Alberta Watkins as directed by the District I Fee Arbitration Committee; and it is further
ORDERED that no application by respondent for reinstatement to practice be submitted until respondent has made full restitution to Alberta Watkins; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
*458ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs in the prosecution of this matter.